DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 01/14/2022, wherein claims 1-15 are cancelled and claims 16-30 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 has been amended to remove N(R2)2 and N(R3)2 from R1 and R2, respectively. Yet, claim 1 also recites that each of R1 and R2 can be a di(hetero)arylamino group or an arylheteroarylamino group. As the scope of (R2)2 and (R3)2 includes di(hetero)arylamino groups and arylheteroarylamino groups, the claim is self-contradictory. The other claims depend from claim 16 but do not remedy the deficiency and they are therefore indefinite as well. Additionally, claim 25 is written in independent form but refers to claim 16 for definitions of certain terms. First, it is improper for a claim to depend on another claim only partially. Second, claim 25 defines X and then refers to claim 16 for a definition of X, and, similarly, it refers to claim 16 for a definition of R1 and then gives a definition of R1. Yet, due to the amendment to claim 16, the definitions of X 1 from claims 16 and 25 are different. Claim 25 is therefore indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following claim rejections were set forth in the last Office action and remain valid due to the ambiguity in the definitions of R1 and R2 as explained above. See the last Office action for detailed explanations of the rejections.
Claims 16-19, 23-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014-0099758 A to Lee et al.
Claims 16-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/192939 A1 to Joosten et al.
Allowable Subject Matter
Claim 26 is allowed.
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. Due to the ambiguity of the definitions of R1 and R2 as explained above, the amendment fails to overcome the claim rejections over Lee et al. and Joosten et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/VU A NGUYEN/Primary Examiner, Art Unit 1762